                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

BRIANA DEANE SALYERS and
BRITTANY DEANE SALYERS,

            Plaintiffs,

v.                                               Case No: 2:19-cv-590-SPC-MRM

SCOTT P GUTTENBERGER,

              Defendant.
                                          /

                              OPINION AND ORDER 1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s

Report and Recommendation. (Doc. 78). Judge McCoy recommends dismissing

without prejudice the Amended Complaint for failure to comply with the

Court’s orders and failure to prosecute. Neither party has objected to the

report and recommendation, and the time to do so has expired.

       A district judge “may accept, reject, or modify in whole or in part, the

findings or recommendations made by the magistrate judge.”                      28 U.S.C.

§ 636(b)(1). The district judge “shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
which objection is made.”      Id.   And “[t]he judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions.”

Id.

      After examining the file independently and upon considering Judge

McCoy’s findings and recommendations, the Court accepts and adopts the

Report and Recommendation.

      Accordingly, it is now

      ORDERED:

      United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (Doc. 78) is ACCEPTED and ADOPTED and the findings

incorporated herein.

      1. The Amended Complaint (Doc. 53) is DISMISSED without

         prejudice for failure to comply with the Court’s orders and failure to

         prosecute.

      2. The Clerk is DIRECTED to enter judgment, deny all pending

         motions as moot, terminate all deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida on June 22, 2021.




Copies: All Parties of Record




                                         2
